DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 01/14/2022 has been entered. 
Claims 1-20 are pending. 
Any objections/rejections not repeated for record are withdrawn due to applicant's amendments. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 6, 7, 8, 12, 13, 14, 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Docomo (Indicated in IDS filed on 12/29/2020 R1-1807071) in view of Matsumura et al., (US 20220029750 A1, herein after Matsumura).
Claims 1, 8 and 14,
	Docomo discloses a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device (Section 4, UE. It is inherent feature that the UE comprises processor and memory) to: receive, during a physical downlink control channel (PDCCH) monitoring occasion of a cell, downlink control information (DCI) (Section 4, Fig. 3a shows Option 1 multiple DCIs using HARQ ACK feedback. 9.2.3 PDCCH monitoring occasion) indicating: scheduling information for a plurality of transport blocks (TBs) for reception in a plurality of downlink time slots (Section 4, fig. 3a PDSCH#1 PDSCH#2. PDSCH to HARQ timing indicator fields); and an uplink time slot, for transmission of hybrid automatic repeat request acknowledgement (HARQ-ACK) information associated with each of the plurality of TBs, (Section 4, PDSCH to HARQ timing indicator fields in multiple DCIs indicate the same slot; Fig. 3a. Option 1); determine a physical uplink control channel (PUCCH) resource associated with a latest starting time of the plurality of downlink time slots (section 4:"if PDSCH-to-HARQ-timing-indicator fields in multiple DCIs indicate the same slot, the corresponding HARQ-ACKs are handled as one HARQ-ACK codebook and reported on the same PUCCH resource. The last DCI means that the last DCI among the DCIs indicating the same slot for HARQ-ACK feedback, the PUCCH resource indicator filed in the last DCI determines the PUCCH resource", "As shown in the figure 3(a), two HARQ-ACKs are reported on the second PUCCH resource with blue color”; Figure 3(a). PUCCH resource determination is based on a PUCCH resource indicator field in a last DCI format among the DCIs, proposal 4, 9.2.3); and transmit, via the PUCCH resource, the HARQ-ACK information (PUCCH resource determination is based on the PUCCH resource indicator field in a last DCI...for which the UE transmits corresponding HARQ-ACK information in the PUCCH, proposal 4 9.2.3).
Docomo does not disclose receiving, during a same PDCCH monitoring occasion of a cell, DCI.
Matsumura discloses receiving,  during a same PDCCH monitoring occasion of a cell, DCI (last DCI format 1_0 or 1_1 of which index is obtained by indexing in ascending order of a serving cell index in the same PDCCH monitoring occasion, and then, indexing in ascending order of a PDCCH monitoring occasion index, ¶ [0064]. Fig. 2. Receiving DCI 1, DCI 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Docomo by using the features, as taught by Matsumura in order to efficiently reducing resource overhead, ¶ [0046].
Claim 1 encompass limitations that are similar to limitations of claim 14.  Thus, it is rejected with the same rationale applied against claim 14 above.

Claim 8 encompass limitations that are similar to limitations of claim 14.  Thus, it is rejected with the same rationale applied against claim 14 above.

Claims 2 and 20,
Docomo discloses wherein the DCI comprises a plurality of DCI messages, and wherein each DCI message of the plurality of DCI messages comprises an indication of the uplink time slot for transmission of the HARQ-ACK information (PDSCH-toHARQ timing indicator fields in multiple DCIs indicate the same slot…DCI among the DCIs indicating the same slot and the same PUCCH resource in the slot for HARQ-ACK feedback, section 4. Fig. 3a.).
Claim 2 encompass limitations that are similar to limitations of claim 20.  Thus, it is rejected with the same rationale applied against claim 20 above.

Claims 6, 12 and 18,
	Docomo disclose wherein the transmitting the HARQ-ACK information comprises transmitting the HARQ-ACK information in the uplink time slot indicated by the DCI (section 4:"if PDSCH-to-HARQ-timing-indicator fields in multiple DCIs indicate the same slot, the corresponding HARQ-ACKs are handled as one HARQ-ACK codebook and reported on the same PUCCH resource. The last DCI means that the last DCI among the DCIs indicating the same slot for HARQ-ACK feedback. Section 4, Fig. 3a).
Claim 6 encompass limitations that are similar to limitations of claim 18.  Thus, it is rejected with the same rationale applied against claim 18 above.
Claim 12 encompass limitations that are similar to limitations of claim 18.  Thus, it is rejected with the same rationale applied against claim 18 above.

Claims 7, 13 and 19,
	Docomo discloses receiving a plurality of DCI messages during a PDCCH monitoring occasion of at least one of: a same slot; a same subframe; or a same time interval (detected DCI formats are indexed in an ascending order first across serving cells indexes…across PDCCH monitoring occasion indexes…DCI format among the DCIs indicating the same slot for HARQ-ACK feedback, 9.2.3).
	Docomo does not disclose receiving, a plurality of DCI messages during a same PDCCH monitoring occasion.
	Matsumura discloses receiving, a plurality of DCI messages during a same PDCCH monitoring occasion (a plurality of DCI formats 1_0 or 1_1 specify the transmission timing of the HAPQ-ACK in the same slot.. DCI format 1_0 or 1_1 of which index is obtained by indexing in ascending order of a serving cell index in the same PDCCH monitoring occasion, and then, indexing in ascending order of a PDCCH monitoring occasion index, ¶ [0064]. Fig. 2, receiving DCI1, DCI2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Docomo by using the features, as taught by Matsumura in order to efficiently reducing resource overhead, ¶ [0046].
Claim 7 encompass limitations that are similar to limitations of claim 19.  Thus, it is rejected with the same rationale applied against claim 19 above.
Claim 13 encompass limitations that are similar to limitations of claim 19.  Thus, it is rejected with the same rationale applied against claim 19 above.

Claims 4, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Docomo (Indicated in IDS filed on 12/29/2020 R1-1807071) in view of Matsumura and further in view of Yang et al., (US 2019/0349973 A1, herein after Yang).
Claims 4, 10 and 16,
	Docomo and Matsumura do not disclose wherein the determining the PUCCH resource is further based on at least one of: a priority parameter; or a service type.
	Yang discloses wherein the determining the PUCCH resource is further based on at least one of: a priority parameter; or a service type (determining whether a physical uplink control channel (PUCCH) transmission is associated with a first type of service or a second type of service, ¶ [0006]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Docomo and Matsumura by using the features, as taught by Yang in order to efficiently improving services, ¶ [0005].
Claim 4 encompass limitations that are similar to limitations of claim 16.  Thus, it is rejected with the same rationale applied against claim 16 above.
Claim 10 encompass limitations that are similar to limitations of claim 16.  Thus, it is rejected with the same rationale applied against claim 16 above.
 
Allowable Subject Matter
Claims 3, 5, 9, 11, 15 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 14 regarding “receiving, during a same PDCCH monitoring occasion of a cell, DCI. have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
On page 8 of the remarks Applicant respectfully argues regarding claims 1,8 and 14, that Docomo does not disclose “determine a physical uplink control channel (PUCCH) resource associated with a latest starting time of the plurality of downlink time slots”.
However, Examiner respectfully disagree with Applicant.  Docomo does disclose “determine a physical uplink control channel (PUCCH) resource associated with a latest starting time of the plurality of downlink time slots” (section 4 discusses determining PUCCH resource that indicated with multiple DCIs.  PUCCH resource indicated by PUCCH resource indicator field in the last DCI.  It is interpreted last DCI means that the last DCI among the DCIs indicating the same slot for HARQ-ACK feedback which provides PDSCH-to-HARQ timing indicator.  The timing indicator fields in multiple DCIs.  Last DCI having timing indicator as a latest starting time). 

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US 20200389871 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /HARDIKKUMAR D PATEL/ Examiner, Art Unit 2473